     Case 1:18-cv-01654-DAD-SKO Document 26 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4                                        UNITED STATES DISTRICT COURT

 5                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7       KENNETH PERKINS,                                         No. 1:18-cv-01654-DAD-SKO
 8                           Plaintiff,
                                                                  ORDER GRANTING STIPULATION TO
 9             v.                                                 MODIFY SCHEDULING ORDER
10       SILGAN CONTAINERS                                        (Doc. 25)
         MANUFACTURING CORPORATION,
11
                             Defendant.
12

13

14
              On April 16, 2020, the parties filed a stipulation to extend all scheduling order dates. (Doc.
15
     25.) The parties state that they have diligently litigated the case but the current coronavirus
16
     (COVID-19) pandemic has impeded their progress. (Id. at 2.) The parties are also “actively
17
     discussing informal resolution” and request that the dates be extended approximately sixty days so
18

19   that they may continue settlement discussions.1 (Id.)

20            Based on the parties’ representations, the Court finds good cause to extend the deadlines in
21   the scheduling order as requested.2 Accordingly, for good cause shown, the Court GRANTS the
22
     request and will modify the scheduling order and enlarge the deadlines as follows:
23

24

25

26   1
       The Court notes that the parties filed the stipulation untimely as to both the non-dispositive motions filing deadline
     and the dispositive motions filing deadline—which passed on April 15, 2020. The Court finds excusable neglect under
27   Rule 6(b) and will allow the untimely request, but the parties are ADMONISHED that any future requests shall be
     made in advance of the filing deadline.
28   2
       The Court will adjust certain dates proposed by the parties to conform to the Court’s scheduling preferences.
     Case 1:18-cv-01654-DAD-SKO Document 26 Filed 04/20/20 Page 2 of 2

 1

 2
       Event                            Prior Date                Continued Date
 3
       Non-Dispositive Motion Filing    April 15, 2020            June 15, 2020
 4     Non-Dispositive Motion Hearing   May 13, 2020              July 15, 2020
 5     Dispositive Motion Filing        April 15, 2020            June 15, 2020
 6     Dispositive Motion Hearing       June 2, 2020              August 3, 2020
 7     Settlement Conference            May 7, 2020               July 7, 2020, at 10:30
                                                                  a.m.
 8
       Pretrial Conference              August 3, 2020            October 5, 2020, at 2:30
 9                                                                p.m.
       Trial                            September 22, 2020        December 1, 2020, at
10                                                                8:30 a.m.
11
     IT IS SO ORDERED.
12

13   Dated:    April 17, 2020                            /s/   Sheila K. Oberto              .
                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
